Citation Nr: 1044211	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 1, 2006 
for payment of additional compensation for a dependent spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which amended the Veteran's disability award and included 
additional benefits for his spouse, effective November 2006.  The 
issue of entitlement to an earlier effective date was 
subsequently developed and perfected for appellate review.  


FINDINGS OF FACT

1.  The Veteran was properly notified in a June 2003 letter that 
he was entitled to receive additional compensation for dependents 
by submitting the attached VA Form 21-686c, Declaration of Status 
of Dependents within one year of the date of the letter.  

2.  In correspondence dated in December 2005, the Veteran was 
advised by VA that he was receiving compensation as a single 
veteran with no dependents.

3.  On October 12, 2006, the Veteran first submitted VA Form 21-
686c, which indicated that he was married.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 8, 2006, 
for the award of additional compensation for dependents are not 
met. 38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. § 
3.401(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and to 
assist do not apply to a claim if resolution of that claim is 
based on statutory interpretation, rather than consideration of 
the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Board notes that 38 C.F.R. § 3.159 
indicates that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  In this case, as there is no apparent dispute as 
to the date of VA's demonstrated receipt of information accepted 
as a claim for additional benefits for the Veteran's spouse, the 
matter on appeal cannot be established as a matter of law and 
VCAA notice is not required.  

VA regulations provide that, under applicable criteria, the 
effective date of an award of additional compensation for a 
dependent is the latest of the following dates: (1) the date of 
claim, that is, listed in their order of applicability, (i) the 
date of the veteran's marriage, or birth/adoption of his or her 
child, if the evidence of the event is received within one year 
of the event; otherwise, (ii) the date notice is received of 
dependent's existence, if evidence is received within one year of 
the VA request; or, (2) the date the dependency arises; or, (3) 
the effective date of the qualifying disability rating provided 
evidence of dependency is received within one year of 
notification of such rating action; or, (4) the date of 
commencement of the veteran's award.  38 U.S.C.A. § 5110(f) (West 
2002); 38 C.F.R. § 3.401(b) (2010).  The Court has held that an 
award of dependency benefits is not contingent on the "mailing" 
of the required evidence, but rather its "receipt" by VA.  
McColley v. West, 13 Vet. App. 553, 556-557 (2000).  


The Board notes that, generally, payment of monetary benefits 
based on original, reopened, or increased awards of compensation, 
pension, or dependency and indemnity compensation may not be made 
for any period prior to the first day of the calendar month 
following the date on which the award becomes effective.  
38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2010).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.151(a) (2010).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a 
claim is the date on which a claim, information, or evidence is 
received by VA. 38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a) (2010).  

In this case, the record shows that qualifying VA compensation 
benefits were established in a June 2003 rating decision.  In 
correspondence also dated in June 2003, the Veteran was notified 
of the decision and that he was being paid as a single veteran 
with no dependents.  He was informed that before he could be paid 
additional benefits for his dependent(s), he would have to 
complete and submit a VA form 21-686c, "Declaration of Status, 
of Dependents."  He was informed that he may be paid these 
additional benefits as of the date VA receive his claim, if the 
information or evidence was received within one year from the 
date of the letter and it was determined that he was entitled to 
the VA benefits.  If they did not receive the evidence within one 
year from the date of the letter, VA could only pay him from the 
date of receipt of the application.  

In March 2005, the Veteran applied for an increased rating claim.  
By rating decision of November 2005, the Veteran received an 
increase rating, raising his combined rating from 30 percent to 
50 percent.  In December 2005, he was notified of his increased 
rating.  He was not, however, notified of his ability to receive 
additional benefits for his dependents, nor was he provided a VA 
Form 21-686c, "Declaration of Status, of Dependents."  He was 
told that he was being paid as a single veteran with no 
dependents.  He was also told that because he was in receipt of 
full military pay, to prevent double payment, VA was required to 
withhold all of his compensation pay until January 1, 2006.  In 
October 2006, the Veteran submitted a completed VA Form 21-686c, 
"Declaration of Status of Dependents," and a copy of his 
marriage license.  

Based upon the evidence of record, the Board finds that VA first 
received information that may be construed as a claim for 
additional dependent benefits for the Veteran's spouse, in 
October 2006.  VA records show payment based upon that claim is 
properly effective from November 1, 2006.  There is no probative 
evidence of an earlier claim for this benefit having been 
received by VA.  Although the Veteran stated that he found out 
from his DAV magazine that he was entitled to additional 
compensation for his spouse, he was initially informed in a 
June 2003 letter from VA and was provided a VA Form 21-686c to 
complete at that time.  He did not complete that application and 
was not entitled to those benefits prior to providing VA with the 
appropriate evidence for additional compensation.  He was fully 
informed that if the information was provided within one year of 
the date of the notice letter provided to him, he could receive 
those benefits effective the date of his claim for an increased 
rating.  If not received within one year of the date of the 
notice letter, he cold not be paid additional benefits for his 
spouse until receipt of the completed application for those 
benefits.  

Although the Veteran reported that he was unaware of receiving a 
blank VA Form 21-686c, accompanying his June 2003 notice letter, 
his statements, alone, are not sufficient to rebut the 
presumption of regularity in RO operations.  Indeed, the Court 
has applied the presumption of regularity to various processes 
and procedures throughout the VA administrative process; and, 
while not absolute, the presumption can only be overcome by 
submission of clear evidence to the contrary.  Khyn v. Shinseki, 
23 Vet. App. 335 (2010) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992)).  The mere statement of nonreceipt is 
insufficient for that purpose.  See Butler v. Principi, 244 F.3d 
1337, 1340 (Fed.Cir. 2001).  

In Butler, the appellant argued that, because a copy of the 
notice of appellate rights was not in the claims file, the Court 
could not presume it was mailed.  However, the Federal Circuit 
held that the presumption of regularity still applied because a 
notice letter sent to Veteran indicated that the notice of 
appellate rights was included as an attachment.  A similar fact 
pattern exists in the present case.  Specifically, the June 2003 
notice letter to Veteran clearly indicated a 21-686c was attached 
to that letter.    Thus, absent clear evidence showing that the 
21-686c was not attached to the June 2003 notice letter, the 
Board finds that the presumption of regularity applies.

The Board has also considered the Veteran's argument that VA was 
aware of his marital status.  He notes that his original 
application for benefits in 1979 included a notation that he was 
married.  He asserts that a certificate of marriage was submitted 
at that time, and that such should have been used to establish 
his marital status.  

The short answer to this contention is that the law in fact 
requires further verification for the increased award to become 
effective.  38 U.S.C.A. § 5110(f) (West 2002 & Supp. 2009).  
Dependency status changes over time and it is not unreasonable to 
ask for updated information under these circumstances.  Granted, 
it was not likely that there would have been a change in the 
wife's status.  Nevertheless, the RO's inquiry was certainly 
appropriate.  It is also noteworthy that the appellant was put on 
notice of what was expected from him yet he failed to clarify the 
status of his spouse until many years later.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.  


ORDER

Entitlement to an effective date earlier than November 1, 2006, 
for  payment of additional compensation for a dependent spouse is 
denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


